Case: 12-41196       Document: 00512343915           Page: 1    Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                           August 16, 2013
                                     No. 12-41196
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CLAUDIA YADIRA GONZALEZ, also known as Claudia Yadira Lazo,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-816-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Claudia Yadira Gonzalez appeals her 30-month sentence for making a
false statement in connection with the acquisition of a firearm. Gonzalez
purchased a total of four firearms on separate occasions at the behest of
another individual, Jose Manuel Mendez, who recruited her to make the
purchases; Gonzalez indicated that she knew that the weapons were to be



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41196    Document: 00512343915    Page: 2   Date Filed: 08/16/2013

                                No. 12-41196

transported to Mexico. She challenges the district court’s finding that she was
not a minor participant in the offense under U.S.S.G. § 3B1.2.
      The district court held Gonzalez accountable only for the four firearms
she purchased. Additionally, the court held her accountable for trafficking the
firearms because she transferred them to Mendez knowing that they would be
exported to Mexico.
      Gonzalez’s role with respect to the conduct for which she was held
accountable was only slightly less than that of Mendez. See United States v.
Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001). As the district court noted, she
engaged in a pattern of conduct rather than a one-time purchase of firearms.
Gonzalez was thus not “substantially less culpable” than Mendez, and her role
was not peripheral to the pertinent firearm transactions. See United States v.
Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005). Accordingly, we find no clear
error. See id. The judgment of the district court is AFFIRMED.




                                      2